July 25, 1922. The opinion of the Court was delivered by
This is an action for damages, in which the jury rendered a verdict for the plaintiff, in the sum of $100 actual damages and $600 punitive damages.
At the conclusion of the testimony, the defendant's attorneys made a motion that the issue as to punitive damages be withdrawn from the jury, on the ground that there was no testimony from which the jury might infer that there had been a willful and wanton invasion of the plaintiff's right by this defendant. The motion was refused, and the sole exception in the case is as follows:
"Because his Honor erred, it is respectfully submitted, in refusing defendant's motion for a verdict as to punitive damages; it being respectfully submitted that there was no evidence from which the jury could reasonably infer that there had been a willful and wanton invasion of plaintiff's rights, or such conscious failure to observe due care as would amount to wilfulness."
As the facts are somewhat complicated, it will be necessary to report the complaint and answer (omitting the formal allegations). *Page 317 
A careful consideration of the testimony satisfies this Court that the ground upon which the defendant appealed is not sustained by the testimony.
Affirmed.